Title: John Adams to Abigail Adams, 18 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 18. 1797
          
          I recd, Yesterday by the Post, the inclosed Letter, which excites a hope of more by the Same Ship.
          There is a curious Mass of matter in fermentation at this Time. The French and Spaniards are as injurious as ever the English have been. Washington retires and his Sucessor will have but a majority of three Votes at most. and as if, it were to irritate every feeling nerve a Land Tax must be discussed, at this moment and the Debtor States must be called on for their ballances. The People of America, must awake out of their golden dreams, consider where they are, and what they are about. The foolish Idolatry of France and Paine which Russells Paper, has encouraged as much as any other, has brought Us into Snares and dangers which We might have avoided. We must assume more Decorum than to run after foreign Ministers as if We were their Slaves or Subjects. The Ignorance in which our People will keep themselves of the true Character of the french Nation in general and of their present Government as well as all their former Governments Since the Revolution, is astonishing.
          I must wade through all these Difficulties or be overpowered by them. And if the Case should happen that I should get Safely or even tryumphantly through, it will be forgotten in one month that I had any hand in it—judging of the future by the past.—
          Oh no! it will not be forgotten. My Friends will remember it— Ay and my Ennemies too. They remember too well, for their comfort tho they deny.
          Mr Jay, if I mistake not, will be a glorious Being in this Country before very long.
          Mr Volney talks a bolder and freer Language about French affairs than I Should expect. He Says the Directory will be changed for one Director and be chosen for ten Years, which he considers, as for perpetuity. He Says all the Members of the Constituant Assembly in 1789 will be elected into the Legislature at the next Election. &c &c— This I have from Mr Burr, who wonders at it. What would I give to Spend / the Evening at your fireside
          
            J. A
          
        